PER CURIAM.
This cause is before us on appeal from a judgment and sentence entered upon a plea of nolo contendere to attempted second degree murder without a firearm or weapon. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), finding no error in the record below. We find error in the record and remand for correction of the written judgment, which incorrectly shows the crime of attempted first degree murder.
By information, defendant was charged with attempted first degree murder with a firearm. In exchange for a term of probation, including $6,000 in restitution and another 364 days in the county jail, defendant entered a negotiated plea without reservation of nolo contendere to attempted second degree murder without a firearm or weapon. The plea was accepted, defendant was adjudicated guilty, and she was sentenced to five years of probation to start after her jail term.
Rule 9.140(b), Florida Rules of Appelate Procedure, and Section 924.06(3), Florida Statutes, provide that a defendant may not appeal from a judgment entered upon a plea of nolo contendere without an express reservation of the right of appeal. However, the record reflects that the written judgment incorrectly shows the crime of attempted first degree murder. We remand with directions to correct the judgment to reflect the correct crime to which defendant pled nolo contendere.
BOOTH, C.J., and MILLS and JOANOS, JJ., concur.